DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 14 and 21.
Pending: 1-19 and 21.
IDS
Applicant’s IDS(s) submitted on 06/30/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 14 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over KANG (US 20150187423 A1).

Re: Independent Claim 1 (original), KANG discloses a non-volatile memory device (KANG Fig. 2 and ¶ [0010]) comprising:
a clock pin (KANG Fig. 2: CLK), 
a clock signal being received from a controller through the clock pin (KIM Fig. 3: CLK from controller 1000);
a first input/output pin (KIM Fig. 2: CMD/ADD);
a second input/output pin, data being received from the controller in synchronization with the clock signal through the second input/output pin (KIM Fig. 2: Data);
a command/address buffer configured to operate at a first operating speed and buffer a command and an address received through the first input/output pin in synchronization with the clock signal (KIM Fig. 3: 2200, 2300);
(KANG Fig. 3 and ¶ [0059]); and
a control logic configured to control operations with respect to the plurality of memory cells, based on the command and the address buffered in the command/address buffer (KANG Fig. 2 and ¶ [0054] disclose controller operation.).
While KANG does not explicitly disclose similar terminology or all the limitations in a single embodiment, KANG reference as an entirely disclose all the limitation of the instant claim. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to re-configure any of the embodiments with limited experimentation to encompass all the limitations of the instant claim (see e.g. KANG Figs. 1-13).

Re: Independent Claim 14 (original), KANG discloses a controller (KANG Fig. 2: 1000 and ¶ [0054]) comprising:
a clock pin (KANG Fig. 2: CLK), 
a first input/output pin (KIM Fig. 2: CMD/ADD) and 
a second input/output pin that are configured to connect to a non-volatile memory device (KIM Fig. 2: Data); and
the controller configured to:
transmit a clock signal to the non-volatile memory device through the clock pin (KIM Fig. 2: CLK from controller 1000);
transmit a command and an address in synchronization with the clock signal to the non-volatile memory device through the first input/output pin (KIM Figs. 2, 3: CMD, AD and ¶¶ [0054]-[0057]); and
transceive data synchronized with the clock signal with the non-volatile memory device through the second input/output pin (KIM Fig. 2: Data and ¶¶ [0055]-[0056]). 
(see e.g. KANG Figs. 1-13).

Claim(s) 21, 2-12 and 15-19 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over KANG (US 20150187423 A1) in view of KWON (US 10558594 B2).

Re: Independent Claim 21 (original), KANG discloses a memory system (KANG Fig. 2: 10 and ¶ [0054]) comprising:
a non-volatile memory device (KANG Fig. 2: 2000 and ¶ [0054]); and 7PRELIMINARY AMENDMENTAttorney Docket No.: Q251870 Appln. No.: Not Yet Assigned 
a controller (KANG Fig. 2: 1000 and ¶ [0054]) configured to transmit a clock signal (KANG Fig. 2: CLK and ¶ [0055]), a command (KANG Fig. 2: CMD and ¶¶ [0055]-[0056]), an address (KANG Fig. 2: ADD and ¶¶ [0055]-[0056]) and data (KANG Fig. 2: Data and ¶¶ [0055]-[0056]) which are respectively synchronized with the clock signal, to the non-volatile memory device; 
wherein the non-volatile memory device comprises: 
a clock pin (KANG Fig. 2: CLK) configured to receive the clock signal from the controller (KIM Fig. 2: CLK from controller 1000); 
an input/output pin configured to receive the command, the address, and the data synchronized with the clock signal from the controller (KIM Fig. 2: CMD/ADD and Data); 
a command/address buffer configured to buffer the command and the address received through the input/output pin in synchronization with the clock signal received through the clock pin, and (KANG Fig. 2: CMD Buffer and ¶¶ [0055]-[0056]); 
a memory cell array comprising a plurality of memory cells (KANG Fig. 3 and ¶ [0059]); and 
a control logic configured to control operations with respect to the plurality of memory cells, based on the command and the address buffered in the command/address buffer (KANG Fig. 2 and ¶ [0054] disclose controller operation.).
KANG is silent regarding:
a command latch enable pin configured to receive a command latch enable signal from the controller; 
an address latch enable pin configured to receive an address latch enable signal from the controller;
KWON discloses:
a command latch enable pin configured to receive a command latch enable signal from the controller (KANG Fig. 2: CLE); 
an address latch enable pin configured to receive an address latch enable signal from the controller (KANG Fig. 2: ALE);
KANG and KWON disclose memory storage systems, associated circuits and methods. KWON in particular disclose lower level, but standard, details of the controller signals. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to make available the standard signals of KWON in the memory storage devices taught by KANG for the purpose of producing a memory system using standard signals to control memory device operation including operable at different internal speeds (see KWON col. 2, ll. 30-44).

Re: Claim 2 (original), KANG and KWON as used in the rejection of claim 21 up above, further disclose:
the non-volatile memory device of claim 1, further comprising: an input/output buffer configured to operate at the first operating speed and buffer read data read from the memory cell array or write data to be written in the memory cell array (KWON col. 1, ll. 8-15).

Re: Claim 3 (original), KANG and KWON as used in the rejection of claim 21 up above, further disclose:
the non-volatile memory device of claim 1, wherein the first operating speed corresponds to a data input/output speed between the non-volatile memory device and the controller, and wherein the control logic is further configured to operate at an internal operating speed of the non-volatile memory device that is different from the first operating speed (KWON col. 1, ll. 8-15).

Re: Claim 4 (original), KANG and KWON as used in the rejection of claim 21 up above, further disclose:
the non-volatile memory device of claim 1, further comprising: a command latch enable pin configured to receive a command latch enable signal from the controller (KANG Fig. 2: CLE); and an address latch enable pin configured to receive an address latch enable signal from the controller (KANG Fig. 2: ALE).

Re: Claim 5 (original), KANG and KWON as used in the rejection of claim 21 up above, further disclose:
the non-volatile memory device of claim 4, wherein the command/address buffer is further configured to: buffer the command received through the first input/output pin while the command latch (KANG Fig. 2: CLE and col. 4, ll. 41-51), and buffer the address received through the first input/output pin while the address latch enable signal is enabled (KANG Fig. 2: ALE and col. 4, ll. 41-51).

Re: Claim 6 (original), KANG and KWON as used in the rejection of claim 21 up above, further disclose:
the non-volatile memory device of claim 1, wherein the clock signal corresponds to a data input/output clock signal (KWON Fig. 1: DQS and col. 4, ll. 52-61).

Re: Claim 7 (original), KANG and KWON as used in the rejection of claim 21 up above, further disclose:
the non-volatile memory device of claim 1, wherein the clock signal corresponds to a data strobe signal and the clock pin corresponds to a data strobe signal pin, wherein the command/address buffer is further configured to receive the command and the address from the controller through the first input/output pin in synchronization with the data strobe signal, and wherein the control logic is further configured to receive the data from and transmit data to the controller through the second input/output pin in synchronization with the data strobe signal (KWON Fig. 1: DQS and col. 4, ll. 52-61).

Re: Claim 8 (original), KANG and KWON as used in the rejection of claim 21 up above, further disclose:
the non-volatile memory device of claim 1, wherein the clock signal corresponds to a write enable signal, wherein the command/address buffer is further configured to receive the command and the address from the controller through the first input/output pin in synchronization with the write enable signal, and wherein the control logic is further configured to receive the data from the controller (KWON Fig. 1: WE and col. 4, ll. 48-51).

Re: Claim 9 (original), KANG and KWON as used in the rejection of claim 21 up above, further disclose:
the non-volatile memory device of claim 1, wherein the clock signal comprises a write enable signal and a read enable signal, wherein the command/address buffer is further configured to receive the command and the address from the controller through the first input/output pin in synchronization with the write enable signal, and 4PRELIMINARY AMENDMENTAttorney Docket No.: Q251870 Appln. No.: Not Yet Assigned wherein the control logic is further configured to transmit data to the controller through the second input/output pin in synchronization with the read enable signal (KWON Fig. 1: RE and col. 4, ll. 31-32).

Re: Claim 10 (original), KANG and KWON as used in the rejection of claim 21 up above, further disclose:
the non-volatile memory device of claim 1, wherein the control logic is further configured to operate at a second operating speed that is different from the first operating speed (KWON col. 1, ll. 8-15).

Re: Claim 11 (original), KANG and KWON as used in the rejection of claim 21 up above, further disclose:
the non-volatile memory device of claim 10, wherein the second operating speed is less than the first operating speed.

Re: Claim 12 (original), KANG and KWON as used in the rejection of claim 21 up above, further disclose:
the non-volatile memory device of claim 1, wherein the first input/output pin is the same as the second input/output pin, and wherein the command, the address, and the data are received from the controller through the first input/output pin (KWON Fig. 1: DQ and col. 5, ll. 22-36).

Re: Claim 15 (original), KANG and KWON as used in the rejection of claim 21 up above, further disclose:
further comprising a command latch enable signal pin configured to connect to the non-volatile memory device, wherein the controller is further configured to transmit a command latch enable signal, indicating a transmission period of the command, to the non-volatile memory device through the command latch enable signal pin (KANG Fig. 2: CLE and col. 4, ll. 41-51).  

Re: Claim 16 (original), KANG and KWON as used in the rejection of claim 21 up above, further disclose:
further comprising an address latch enable signal pin configured to connect to the non-volatile memory device, wherein the controller is further configured to transmit an address latch enable signal, indicating a transmission period of the address, to the non-volatile memory device through the address latch enable signal pin (KANG Fig. 2: ALE and col. 4, ll. 41-51).

Re: Claim 17 (original), KANG and KWON as used in the rejection of claim 21 up above, further disclose:
the controller of claim 14, wherein the clock signal corresponds to a data strobe signal and the clock pin corresponds to a data strobe signal pin, and wherein the at least one processor is further  (KWON Fig. 1: DQS and col. 4, ll. 52-61).

Re: Claim 18 (original), KANG and KWON as used in the rejection of claim 21 up above, further disclose:
the controller of claim 14, wherein the clock signal corresponds to a write enable signal, and wherein the at least one processor is further configured to: transmit the command and the address to the non-volatile memory device through the first input/output pin in synchronization with the write enable signal; and transmit the data to the non-volatile memory device through the second input/output pin in synchronization with the write enable signal (KWON Fig. 1: WE and col. 4, ll. 48-51).

Re: Claim 19 (original), KANG and KWON as used in the rejection of claim 21 up above, further disclose:
the controller of claim 14, wherein the first input/output pin and the second input/output pin are the same, and wherein the command, the address, and the data are transmitted to the non-volatile memory device through the first input/output pin (KWON Fig. 1: DQ and col. 5, ll. 22-36).

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
KIL (US 20190237112 A1) discloses an integrated circuit device includes a read strobe signal transmitter including a main output drive circuit and a victim output drive circuit having an output terminal electrically coupled to an output terminal of the main output drive circuit. The read strobe 
KIM (US 8286021 B2) discloses a flash memory device includes a memory cell array, a clock signal input, an input for receiving a signal designating a writing operating mode, a plurality of data input/output pads, and a data input/output buffer circuit that is electrically connected to the clock signal input and to the plurality of data input/output pads. The data input/output buffer circuit is configured to receive data that is to be written to the memory cell array through the data input/output pads in synchronization with a clock signal that is applied to the clock signal input in response to activation of the signal designating the writing operating mode.

Allowable Subject Matter
Claim(s) 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claim 13, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the clock signal comprises a first clock signal that toggles only in a period in which the command and the address are received from the controller and a second clock signal that toggles only in a period in which the data is received from the controller.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov